Citation Nr: 1000240	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  99-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and is associated with the claims 
file.  

In January 2004 and June 2006, this matter was remanded by 
the Board to the RO via the Appeals Management Center for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was remanded by the Board in January 2004 and 
again in June 2006.  

In January 2004, the Board noted that the appellant had yet 
to be afforded notice, pursuant to the Veterans Claims 
Assistance Act of 2000, as to the information and evidence 
necessary to assist a claimant in substantiating a claim to 
reopen a finally denied claim on the basis of the receipt of 
new and material evidence.  

The RO sent a letter to the appellant in February 2004 
notifying him of VA's duties to assist a claimant in 
substantiating a claim for VA benefits.  That letter, 
unfortunately, did not provide the proper definition as to 
what constitutes "new and material evidence."  Rather, it 
provided a definition of "new and material evidence" that 
was applicable to claims filed on or after August 29, 2001, 
but did not provide a definition of "new and material 
evidence" as in effect for claims filed prior to August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now 
codified at 38 C.F.R. § 3.156(a) (2008).  

This matter was most recently remanded in June 2006.  The 
Board noted, at that time, that the letter provided to the 
veteran in February 2004 did not advise him of the criteria 
for new and material evidence in effect for claims filed 
prior to August 29, 2001.  It also noted that the matter must 
be remanded in order for the RO to issue notice complying 
with the then recently-issued case of Kent v. Nicholson, 20 
Vet. App. 1 (2006)(Providing that VA must notify a veteran of 
what constitutes "material" evidence in the context of his 
particular claim to reopen. and tell the veteran the basis 
for the previous denial and what the evidence must show in 
order to reopen his particular claim.). 

In a July 2006 letter, the RO, via the AMC, advised the 
veteran of the basis of the prior denial of the claim.  
However, in advising the veteran of the definition of "new 
and material evidence," the AMC again provided notice of the 
revised criteria under 38 C.F.R. § 3.156(a) and did not 
notify him of the criteria in effect for claims filed prior 
to August 29, 2001.  While the appellant did not respond to 
the AMC's July 2006 letter, the Board cannot say, based on 
this fact alone, that the appellant has not been prejudiced 
by the failure to provide him appropriate notice.  

As such, the Board must remand this matter.  

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file, and ensure that 
the veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) for his 
claim to reopen service connection for a 
low back disorder.

The notice letter must include the 
definition of "new and material 
evidence" applicable to claims filed 
prior to August 29, 2001.  Specifically, 
it should advise the appellant that "new 
and material evidence" means evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

2.	After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




